Citation Nr: 0019925	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  00-13 407	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue on August 20, 1997; the VA received a notice of 
disagreement after November 18, 1988; and the veteran 
retained an attorney in January 1998, within one year of the 
date of the Board's decision.

2.  On January 23, 1998, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (Court), the Board remanded the claim to 
the RO in January 1999; in May 2000 the RO granted a 10 
percent rating for bilateral hearing loss, effective from 
December 2, 1998, which resulted in past-due benefits being 
payable to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the January 23, 
1998, attorney fee agreement, for the receipt of increased 
compensation of 10 percent for service-connected bilateral 
hearing loss, effective from December 2, 1998, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board; (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988; and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on August 20, 1997, 
denying entitlement to an increased (compensable) evaluation 
for bilateral hearing loss.  Thereafter, the veteran and his 
attorney entered into an attorney fee agreement to represent 
the veteran in his claim for VA benefits denied in the August 
1997 Board decision.  At that time, the veteran was appealing 
the denial of his claim to the Court.  The attorney fee 
agreement called for the attorney to be paid on a contingent 
basis 20 percent of any past-due benefits directly by the VA.

In August 1998, the Court issued an Order vacating the August 
1997 Board decision and remanding the case to the Board for 
further action.  In January 1999, the Board remanded the case 
to the RO for development consistent with the Court Order.  
Subsequently, in a May 2000 decision, the RO granted an 
increased disability evaluation of 10 percent for bilateral 
hearing loss, effective from December 2, 1998.  Thereafter, 
in a letter dated May 30, 2000, VA notified the veteran and 
his attorney as to past-due benefits and the amount withheld 
for attorney fees.

Based on this evidence, the Board finds that the January 23, 
1998, attorney fee agreement satisfies the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly the record includes a final decision 
promulgated by the Board.  In addition, a notice of 
disagreement pertaining to the denial of the underlying issue 
was dated in December 1994, clearly after November 18, 1988.  
Finally, documentation reflects that the attorney was 
retained within one year of the Board's August 1997 decision.  
Thus, all of the statutory criteria for payment of attorney's 
fees directly by VA out of past-due benefits have been met.  
See 38 U.S.C.A. § 5904(d).

Further, other requirements have been met.  The total fee 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
veteran, and the award of past-due benefits resulted in a 
cash payment to the veteran from which a fee may be deducted.  
See 38 C.F.R. § 20.609(h)(1).

In the May 30, 2000 letter to the veteran and his attorney, 
the RO indicated that past-due benefits had been computed as 
$1,546.00, and that 20 percent of that amount or $309.20, 
representing the maximum past-due benefits allowable for 
attorney fees, was being withheld from the veteran's award 
pending a determination by the Board regarding the award of 
attorney fees in this case.

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.; In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  See Matter of Fee 
Agreement of Smith, 4 Vet. App. at 492.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
increased compensation for bilateral hearing loss.  "Past-
due benefits" is defined in 38 C.F.R. § 20.609(h)(3) as 
follows:

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal or 
awarded on the basis of a claim reopened 
after a denial by the Board . . . or the lump 
sum payment which represents the total amount 
of recurring cash payments which accrued 
between the effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of the 
benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the award 
and the date of the grant of the benefit by the RO.  Thus, 
the attorney is entitled to payment of 20 percent of the 
amount accrued between those two dates.  See 38 C.F.R. § 
20.609(h)(3)(i) (1999).  Payment of monetary benefits based, 
as here, on an award of increased compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from January 1, 1999, as the veteran 
and his attorney were advised by the previously noted 
correspondence from the RO.

Although the Board has determined that the attorney is 
eligible for payment of attorney fees from past-due benefits, 
the Board notes that the fee agreement contains provisions 
which the Court has held to be unreasonable.  The fee 
agreement specifies that "Client hereby gives the Attorney a 
lien on his claim for VA benefits and on any other sum 
recovered . . . ."  The Court has held this provision 
unreasonable under 38 U.S.C.A. § 5301(a).  See Vargas-
Gonzales v. West, 12 Vet. App. 63 (1998); Busch v. West, 12 
Vet. App. 552 (1999).  However, in this case, since the RO 
has set aside 20 percent of the past-due benefits and the 
Board has found that the attorney is eligible for payment of 
attorney fees from past-due benefits, the attorney should 
receive that sum of money and the lien provision in the 
attorney fee agreement is unenforceable.

In addition, the fee agreement specifies that "Client 
authorizes Attorney to pursue an award under the Equal Access 
to Justice Act, if, in the judgment of the Attorney, there is 
a reasonable likelihood of success."  The Court has held 
that a similar provision was unreasonable and unenforceable 
because it transferred to the attorney the appellant-client's 
Equal Access to Justice Act (EAJA) rights.  Teten v. West, 
No. 98-1244 (U.S. Vet. App. June 30, 2000).  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of a 10 percent rating for bilateral 
hearing loss, from the effective date of December 2, 1998, 
through April 30, 2000.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


